On Application for Rehearing.
PER CURIAM.
Defendants in their petition for a rehearing submit figures showing that 138 is a majority of 2 of all the taxpayers in ward 7 who were entitled to vote at the special tax election held on July 14,19,08. This result is reached by deducting 23 names from the list of property taxpayers on the following grounds, to wit: Not registered, 4; did not pay poll tax for 1906 and 1907, 9; not assessed with property in 1908, 8; assessed as agent, 1; assessed with no property except interest as partner, 1 — total, 23. As voters over the age of 60 are not required to pay a poll tax, it does not follow that the 9 names should be stricken off. As the assessment rolls for 1907 and 1908 are not in the transcript, there is no evidence to support the contention that 10 names should be deducted.
The burden of proof was on the defendants to show that the special tax was carried by a majority of the property taxpayers entitled to vote, as required by the Constitution. *733They have failed to discharge this burden.
Defendants pray in the alternative that the judgment below be so amended as to restrict its effect to the plaintiffs herein. As stated in our original opinion, we do not deem it necessary to decide what effect, if any, the said judgment will have on the rights of taxpayers who have not contested the election. It is obvious that any expression of opinion by this court as to the rights of third parties would be merely obiter.
Rehearing refused.